Citation Nr: 1016345	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-42 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left tibial osteochondroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from October 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In his December 2004 Form 9, the Veteran requested a Board 
hearing in Washington, DC.  In May 2006, the Veteran was 
notified that the requested hearing had been scheduled.  In 
June 2006, the Veteran withdrew his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2009).

In June 2007, the Board remanded the case for additional 
development.  The case has since returned to the Board.  

In December 2009, additional evidence was submitted to the 
Appeals Management Center (AMC)/RO.  This evidence was 
subsequently forwarded to the Board.  The additional evidence 
includes the Veteran's statement, which essentially 
duplicates contentions already of record; and duplicate VA 
medical records.  On review, a remand for the RO to consider 
this evidence and issue a supplemental statement of the case 
would serve no useful purpose and is not required.  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304 (2009); see Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
VA treatment of the Veteran's left leg and knee complaints 
resulted in any additional disability compared to his 
condition immediately before beginning pertinent VA 
treatment.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a left tibial osteochondroma are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2002, December 2003, and July 
2007, of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The Veteran was provided notice of 
how disability ratings and effective dates are determined.  
The claim was most recently in a November 2009 supplemental 
statement of the case.  

Under VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with 
procuring relevant records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains VA medical center records and 
private medical records submitted by the Veteran.  In the 
June 2007 remand, the Board directed that the RO should 
procure all pertinent VA treatment evidence until August 20, 
2001, as well as any VA medical center records pertaining to 
any internal quality review of the care provided to the 
Veteran.  In August 2008, the AMC requested the outpatient 
treatment reports.  By e-mail dated August 25, 2008, the AMC 
also requested any internal quality review records.  The 
requested outpatient records were subsequently received.  A 
response regarding internal quality review records, if any 
existed, was not provided.  

In the January 2010 post-remand brief, the representative 
argued that the AMC failed to comply with the instructions in 
the remand regarding internal quality review records and that 
the case was not ready for appellate review.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  

The Board acknowledges that a response was not received 
specifically indicating whether there were any relevant 
quality review records.  As discussed below, however, the 
probative evidence does not establish additional disability 
following VA treatment.  Consequently, questions regarding 
causation and fault are not for consideration.  Under the 
circumstances of this case, the Board finds that additional 
attempts to obtain such records, if any, are not required.  
The Board further notes that quality assurance investigative 
reports are generally confidential under 38 U.S.C.A. § 5705 
and are not used in the adjudication of a claim.  But see 
Hood v. Shinseki, 23 Vet. App. 295, 302 (2009) ("[I]t is not 
clear to the Court why the Board, as a wholly contained 
subset of VA, would not be able to access records for its own 
review if only to determine whether the records are indeed 
privileged.  See 38 U.S.C.A. § 5705(b)(5)")

The Veteran was provided a VA examination in October 2009.  
On review, the examination appears adequate for rating 
purposes.  

II. Analysis

The Veteran's claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 was filed in June 2002 and the amended version of the 
statute is for application.  In pertinent part, 38 U.S.C.A. 
§ 1151 provides for compensation for qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A qualifying additional 
disability is one in which the disability was not the result 
of a veteran's willful misconduct; and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran; and, the proximate cause 
of the disability was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was the 
result of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151.

To determine whether a veteran has additional disability, VA 
compares the condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation service, or 
compensated work therapy program upon which the claim is 
based to the condition after such care, treatment, 
examination, services, or program has stopped.  38 C.F.R. 
§ 3.361(b).  

Claims based on additional disability due to medical or 
surgical treatment must meet certain causation requirements.  
See 38 C.F.R. § 3.361(c), (d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his June 2002 claim, the Veteran contends that the VA 
medical center misdiagnosed a left knee tumor.  In subsequent 
statements, the Veteran argued that VA ignored private 
findings of a left knee osteochondroma and instead prescribed 
physical therapy for months while the osteochondroma grew 
larger, causing more pain and eventually necessitating 
surgery.  He reported that he has residuals as a result of 
this misdiagnosis and not receiving the proper treatment.  In 
his December 2004 Form 9, the Veteran reported that he 
complained of leg pain from June through October 2001 but the 
VA failed to diagnose and properly treat the condition, which 
caused the continuance and natural progression of the 
condition.  As a result he contends that he was left with 
many residuals to include chronic leg pain, difficulty 
walking and standing for long periods, and pain with bending 
and climbing steps.  He believes that he has additional 
disability as a result of VA care and that this is sufficient 
to establish causation.  

VA physical therapy records dated in June 2001 indicate the 
Veteran had chronic back pain, but now presented with a new 
complaint of left leg pain for one month with no history of 
injury.  A July 2001 note shows complaints of the same pain 
over the left knee spreading downward.  Objectively, there 
was tenderness over the popliteal area.  There was no 
swelling and range of motion was not limited.  Magnetic 
resonance imaging (MRI) was requested.  

The Veteran underwent a left knee MRI at a private facility 
in July 2001.  The report indicates that heterotopic bone 
formation was noted at the posterior medial tibia and that 
"[t]he characteristics of this finding are consistent with 
but not entirely specific for a sessile osteochondroma at the 
proximal metadiaphysis of the fibular."  The clinical 
indication was osteochondroma.  Correlation with plain films 
and CT scan was recommended.  

A statement from Dr. D.S. dated in August 2001 indicates that 
the Veteran had an osteochondroma of the left proximal tibia 
and that it needed to be excised due to ongoing persistent 
symptomatology.  It was noted that the onset of the symptoms 
had been made worse by walking.  

In August 2001, the Veteran underwent an additional left knee 
MRI at the VA medical center.  The impressions were (1) no 
evidence of a meniscal or ligamentous tear; and (2) no 
evidence of a Baker's cyst or aneurysm in the popliteal 
fossa.  The presence or absence of an osteochondroma was not 
addressed.  Rehab progress note dated in September 2001 
indicates that the MRI showed mild degenerative joint disease 
in the left knee.  The assessment was left osteoarthritis 
(lateral component).  Physical therapy was started.  Physical 
therapy notes dated in October 2001 indicate that the Veteran 
continued to express his disappointment towards his thought 
of not being diagnosed correctly.  He was scheduled for 
surgery.  

On October 19, 2001, the Veteran underwent an excision of 
left osteochondroma at a private hospital.  A December 2001 
note indicates that from a biological and mechanical point of 
view, the limb was doing extremely well.  The problem was 
that the Veteran was still having difficulty and could not 
bear weight.  X-rays taken in January 2002 showed the 
presence of diffuse osteopenia in the bone but there were no 
abnormalities in the actual joint themselves.  X-rays in 
April 2002 showed a normal proximal tibia and fibula.  In 
June 2002, the physician noted that he thought the Veteran 
had patellofemoral arthropathy, which may be related to a 
thigh imbalance.  Strength exercises were recommended.  

Post-surgery VA records show the Veteran continued to 
complain of chronic leg pain.  An October 2003 orthopedic 
clinic note revealed that the Veteran did well initially 
following surgery but now had posterolateral and 
anterolateral knee pain.  The assessment was degenerative 
meniscal pathology as well as atypical anterolateral knee 
pain.  The medical resident indicated that this was a 
peculiar problem for the Veteran and his best guess was that 
after the previous Baker's cyst resection and osteochondroma 
removal, he had developed scar tissue over the proximal tibia 
just anterior to the fibular head.  It was noted that his MRI 
showed degenerative changes in the proximal tib/fib joint 
which may be contributing to his symptoms.  The resident 
stated that it could be tendinitis at the insertion of the 
iliotibal band.  A December 2003 orthopedic clinic note 
included similar findings.  A pain clinic note dated in April 
2004 includes an assessment of left lateral leg pain of 
unclear etiology, possibly related to degenerative change of 
the tib-fib joint.  

The Veteran underwent a VA examination in October 2009.  The 
claims file was reviewed.  The Veteran was noted to report 
left knee complaints beginning in June 2001.  The examiner 
discussed the history related to the Veteran's left knee and 
noted that a specialized opinion was not requested to assess 
the discrepancy between the private and VA imaging 
impressions.  On physical examination, there was tenderness 
of the left lateral fibular area, with decreased sensory 
response around the left fibular head and mild effusion of 
the left knee.  The range of left knee motion was from 0 to 
140 degrees.  X-rays taken in September 2009 showed mild 
osteoarthritic changes involving the knee joint with 
suprapatellar joint effusion.  Compared to the prior study, 
there was increasing evidence for enthesopathy at the 
insertion of the quadriceps tendon.  No other interval change 
was noted.  A September 2009 MRI showed no tendon or ligament 
pathology, no definitive meniscal tears, small joint 
effusion, and mild degenerative changes with small marginal 
osteophytes from the patella and spurring at the quadriceps 
tendon insertion.  The diagnoses were mild left knee 
degenerative joint disease, and mild left knee joint 
effusion.  The examiner stated:

Based on history, available 
documentation, clinical and imaging 
information, in my professional opinion, 
VA('s) failure to properly evaluate and 
treat Veteran's leg and knee complaints 
prior to August 2001 is less likely than 
not to have resulted in any additional 
disability as compared to Veteran's 
condition prior to beginning pertinent VA 
treatment.  

In assessing the merits of the claim, the initial question is 
to determine whether the Veteran has additional disability.  
The Board acknowledges the Veteran's contention that he 
suffered additional disability due to VA's failure to 
diagnose the osteochondroma.  The Veteran, however, is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

Review of the record indicates the Veteran complained to VA 
of left knee pain in approximately June 2001.  In July 2001, 
approximately one month later, he received a private MRI 
showing a left leg osteochondroma.  The August 2001 VA MRI 
did not reflect these findings and the Veteran continued with 
physical therapy, eventually undergoing surgery at a private 
facility in October 2001.  The Veteran continues to complain 
of pain and current records show degenerative joint disease.  

On review, the only opinion specifically addressing whether 
there is additional disability following VA treatment is the 
October 2009 VA examination.  That examination considered all 
relevant evidence, including private and VA medical records, 
and it is considered highly probative.  The Board 
acknowledges the VA orthopedic records suggest scar tissue 
following surgery.  These records arguably suggest additional 
disability.  The Board notes, however, that the surgery was 
not performed by VA but instead was conducted at a private 
facility.  Hence, any post operative scar tissue would not be 
due to surgery performed by VA.  Further, in light of the 
October 2009 VA opinion, the Board does not find the above 
records as establishing additional disability following VA 
treatment as compared to the condition immediately before 
beginning pertinent VA treatment.  As such, it is not 
necessary to further address the causation of any scars.  

As to the issue before the Board it is held that without 
evidence of additional disability the question whether there 
was VA carelessness, negligence, lack of proper skill, error 
in judgment, etc., need not be addressed.  Further, even 
assuming arguendo that the appellant does have additional 
disability, there is no evidence, save for the appellant's 
own lay statements, showing that the disability is due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, etc.  While the appellant sincerely believes that 
he was the victim of VA negligence, as a lay person he is not 
competent to offer evidence on the question of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, etc.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left tibial osteochondroma is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


